DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims, Remarks, and an Information Disclosure Statement filed on November 10, 2020.  This action is made final.
2.	Claims 1-20 are pending in the case; Claims 1, 14, and 20 are independent claims; Claims 2-20 are new claims.


Response to Arguments
3.	Applicant’s arguments, see Remarks filed on November 10, 2020 (pg. 9), with respect to the statutory double patenting rejection of Claim 1, have been fully considered and are persuasive.  
While the language of instant Claim 1, as amended, is no longer identical to the language of Claim 1 of US 9,875,246, amended Claim 1 is now rejected under non-statutory double patenting rejection, as further discussed below. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,875,246 B2 (hereinafter ‘246).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claims 1, 14, and 20, in view of the following, correspond to Claims 1, 14, and 20 of ‘246; instant dependent Claims 2-13 and 15-19 correspond to Claims 2-13 and 15-19 of ‘246.  Instant independent Claim 1 (and similarly, instant independent Claims 14 and 20) is broader than Claim 1 (and similarly, Claims 14 and 20, respectively) of ‘246 as that claim also requires “a server,” “a third table,” and “automatically generate the spirit number count by counting a number of cocktails in the first table that includes the type of spirit,” but a skilled artisan would understand that system recited in Claim 1 of ‘264 reads on and teaches all of the limitations of instant Claim 1, without any non-apparent modifications.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-3, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus, US 5,832,446, issued on November 3, 1998, in view of Ochtel, US 2012/0136864 A1, published on May 31, 2012.
With respect to independent Claim 1
a processor; and a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising (see Fig. 1a, col. 4, lines 10-54):
receiving a user input indicating activation of a presentation generator from an electronic device (see col. 4, lines 52-54, showing a browsing mode).
…
receiving a user input indicating a request to search from the electronic device; in response to receiving the user input indicating the request, to search, causing a cocktail lookup page display to be displayed by the electronic device, the cocktail lookup page including a plurality of cocktail criterions and a second table that includes a plurality of entries matching a cocktail criterion selected from the plurality of cocktail criterions, wherein the second table includes a plurality of selection boxes respectively associated with the plurality of entries (see col. 4, lines 52-54, col. 5, lines 21-52, showing a search mode and illustrating narrowing of a search by various criteria, such as searching by ingredient; see also Title, Abstract, col. 1, line 7, suggesting that the described system can be used for preparation of beverages as well, and a skilled artisan would understand that a cocktail database would be implemented similarly to a food recipe database since both comprise ingredients and list of directions). 
receiving a user input indicating an activation of a selection box from the electronic device … and in response to receiving the user input indicating the activation of the selection box causing the one of the plurality of entries 

While Neuhaus teaches the searching and browsing modes, as discussed above, Neuhaus does not appear to explicitly discuss “a content selection display … comprising a first table including a list of selected cocktails to be included as a plurality of slides, respectively, in the presentation” but a skilled artisan would understand that a plurality of recipes (for food and/or beverages) can be collected by the user for easy access, similar to a recipe book, as illustrated by the teachings of Ochtel.  Ochtel is directed towards a system for planning, preparation, and execution across multiple recipes and cookbooks, where searching can be done on any number or combination of keywords or concepts (see Ochtel, Abstract).  Ochtel teaches searching for a recipe using a keyword or various concepts, such as ingredients (see Ochtel, Fig. 4, ¶ 0078).  
Therefore, as discussed above, Neuhaus in view of Ochtel suggests “in response to receiving the user input indicating activation of the presentation generator, causing a content selection display to be displayed by the electronic device, the content selection display comprising a first table including a list of selected cocktails to be included as a plurality of slides, respectively, in the presentation.”  It would have been obvious to a skilled artisan, at the time the instant application was filed, to explicitly modify the browsing mode of Neuhaus to include collections of recipes as suggested by Ochtel, in order to allow the user to easily organize and access selected recipes in desired groupings (see Ochtel, ¶ 0007).


With respect to dependent Claim 2, Neuhaus in view of Ochtel teaches the system of claim 1, as discussed above, and further suggests wherein the cocktail lookup page display includes a plurality of drop-down lists or search fields that includes a type of spirit, a brand of spirit, a number of ingredients, a degree of difficulty, a cocktail style, a cocktail glass style, a theme, or an outlet type (see 

With respect to dependent Claim 3, Neuhaus in view of Ochtel discloses the system of claim 2, as discussed above, and further suggests wherein each category of the plurality of drop-down lists or search fields is included in the second table (see Neuhaus, col. 5, lines 21-52, showing filtering a search by combining different attributes; see also Ochtel, ¶ 0078).

With respect to dependent Claim 13, Neuhaus in view of Ochtel teaches the system of claim 1, as discussed above, and further suggests wherein the system to perform operations further comprising: in response to receiving a user input indicating an activation of a content generator to add a cocktail recipe to a database in the storage device, causing a user interface to be displayed by the electronic device, the user interface includes a plurality of drop-down lists and text input boxes for selecting or inputting a type of spirit, a brand of spirit, a number of ingredients, a degree of difficulty, a cocktail style, a cocktail glass style, a theme, or an outlet type, wherein the content generator display includes a fifth table that, includes entries for ingredients and corresponding quantities of the ingredients in the cocktail recipe (see Ochtel, Fig. 11, ¶¶ 0059-60, 0062, 0064-65, showing adding and/or modifying user defined recipes into the database).

Claims 14-16 and 20, these claims are directed to a method and a non-transitory computer-readable storage medium comprising steps and/or features recited in Claims 1-3, respectively, and are thus rejected along the same rationale as those claims, above.

6.	Claims 4-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus in view of Ochtel, and further in view of Jaeger, US 2005/0034077 A1, published on February 10, 2005.
With respect to dependent Claim 4, Neuhaus in view of Ochtel teaches the system of claim 1, as discussed above, and while Neuhaus in view of Ochtel does not appear to explicitly illustrate “an activation of a create presentation button” a skilled artisan would understand that recipe collections discussed in Ochtel are presentations, as recited in this claim, and a skilled artisan would further understand that collected content can be browsed in various manners (see Ochtel, Figs. 16 and 17, illustrating a table of favorite recipes and a recipe detail view that can be displayed by selecting a recipe from the table; a skilled artisan would understand that the recipe detail view can be programmed to allow the user to navigate (in order) between recipes without requiring the user to return to the table each time they want to view a different recipe).  In addition, a skilled artisan would understand that collected recipes could also be combined in a presentation (such as a slide show), as illustrated by the teachings of Jaeger.
Jaeger is directed towards creating, playing, and modifying slide shows (see Jaeger, Abstract).  Jaeger teaches selecting items to be included in a slide show (see 

With respect to dependent Claim 5, Neuhaus in view of Ochtel and Jaeger teaches the system of claim 4, as discussed above, and further suggests in response to receiving a user input indicating an activation viewing button from the electronic device, causing a preview presentation display to be displayed by the electronic device, the preview presentation display including selection buttons for a slide sorter view and a list view (see Jaeger, Fig. 4).

With respect to dependent Claim 6, Neuhaus in view of Ochtel and Jaeger teaches the system of claim 5, as discussed above, and further suggests in response to receiving a user input indicating the activation of the slide sorter view selection button, causing the preview presentation display to further includes a gallery of the plurality of 

With respect to dependent Claim 7, Neuhaus in view of Ochtel and Jaeger teaches the system of claim 6, as discussed above, and further suggests in response to receiving a user input indicating dragging and dropping the selected slide, causing the gallery of the plurality of slides to be updated based on the dragging and dropping the selected slide (see Jaeger, Fig. 7).

With respect to dependent Claim 8, Neuhaus in view of Ochtel and Jaeger teaches the system of claim 4, as discussed above, and further suggests in response to receiving a user input indicating the activation of the list view selection button, causing the user preview' presentation display to further includes one slide and buttons to display previous and next slides when the buttons activated (see Jaeger, Fig. 3; see also discussion of Claim 4, above).

With respect to dependent Claim 9, Neuhaus in view of Ochtel and Jaeger teaches the system of claim 4, as discussed above, and while Neuhaus in view of Ochtel and Jaeger does not appear to explicitly state “in response to receiving a user input indicating the activation of the saving button, causing a presentation list page to be displayed by the electronic device, the presentation list including a table having entries for each presentation saved, a selectable button to generate the presentation in a first format and a selectable button to generate the presentation in a second format,” a 

With respect to dependent Claim 10, Neuhaus in view of Ochtel and Jaeger suggests the system of claim 9, as discussed above, and further suggests in response to receiving a user input indicating an activation of the selectable button to generate the presentation in the first format, causing the presentation in the first format to be generated; and causing the presentation in the first format, to be displayed on the electronic device (see discussion of Claim 9, above).


With respect to Claims 17-19, these claims are directed to the method comprising steps and/or features recited in Claims 4-6, respectively, and are thus rejected along the same rationale as those claims, above.


7.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neuhaus in view of Ochtel, and further in view of Christiansen et al. (hereinafter Christiansen), US 2014/0282153 A1, published on September 18, 2014.
With respect to dependent Claim 11, Neuhaus in view of Ochtel teaches the system of claim 1, as discussed above, but Neuhaus in view of Ochtel does not appear 

With respect to dependent Claim 12, Neuhaus in view of Ochtel teaches the system of claim 1, as discussed above, but similarly to discussion of Claim 11, Neuhaus and Ochtel do not appear to disclose “a cocktail statistics generator” – however, a skilled artisan would understand that a data management system, as described in Christiansen, could be used to further track user’s interactions with the system, such as interactions with a particular cocktail (see discussion of Claim 11, above).

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179